                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 In Re:

 CALHOUN COUNTY CONTRACTING
 CORPORATION,

           Debtor.
 _____________________________________

 HARRY D. RIMBEY,

             Appellant,

 v.                                             Case No. 3:19-CV-736-NJR

 NEWTEK SMALL BUSINESS
 FINANCE,

             Appellee.


                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       On July 8, 2019, Appellant Harry D. Rimbey filed a notice of appeal from an order

of the United States Bankruptcy Court for the Southern District of Illinois (Doc. 2). This

matter is now before the Court on Mr. Rimbey’s amended Appellant’s Brief and Response

to Order Reserving Ruling in support of his Motion for Leave to Proceed in Forma Pauperis

(“IFP “) (Docs. 13, 19, 20). This Court previously reserved ruling on the Motion for Leave

to Proceed IFP and dismissed Appellant’s Brief without prejudice because the brief did

not include any of the ten criteria listed in FED. R. BANKR. P. 8014(a).

       As previously discussed, Mr. Rimbey has demonstrated his indigence in this case


                                         Page 1 of 4
under 28 U.S.C. § 1915. The Court’s inquiry does not end there, however, because Section

1915(e)(2) requires careful threshold scrutiny of the appeal. Under § 1915(e)(2)(B), the

court “shall” dismiss an appeal if it is clearly frivolous or malicious, fails to state a claim,

or is a claim for money damages against an immune defendant. 28 U.S.C. § 1915(e)(2)(B);

see also Hoskins v. Poelstra, 320 F.3d 761, 763 (7th Cir. 2003) (“District judges have ample

authority to dismiss frivolous or transparently defective suits spontaneously, and thus

save everyone time and legal expense.”). Thus, resolution of the motion for IFP requires

the undersigned to review the allegations of Mr. Rimbey’s appeal.

       In reviewing Mr. Rimbey’s pleadings, the undersigned is aware that courts

construe pro se claims generously. Buechel v. United States, 746 F.3d 753, 758 (7th Cir. 2014).

The Court accepts the factual allegations as true, liberally construing those allegations in

the plaintiff’s favor. Turley v. Rednour, 729 F.3d 645 (7th Cir. 2013). Conclusory statements

and labels, however, are not enough. The plaintiff must allege enough facts to “state a

claim to relief that is plausible on its face.” Alexander v. United States, 721 F.3d 418, 421

(7th Cir. 2013). An action or claim is frivolous if “it lacks an arguable basis either in law

or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).

                                     LEGAL STANDARDS

       District courts have jurisdiction to hear appeals from a bankruptcy court’s “final

judgments, orders, and decrees.” 28 U.S.C. § 158(a). Bankruptcy appeals are governed by

the Federal Rules of Bankruptcy Procedure, which require an appellant’s brief to contain

the following:

              (1) a corporate disclosure statement, if required by Rule 8012;

                                          Page 2 of 4
(2) a table of contents, with page references;

(3) a table of authorities—cases (alphabetically arranged), statutes,
    and other authorities—with references to the pages of the brief
    where they are cited;

(4) a jurisdictional statement, including:

    (A) the basis for the bankruptcy court’s subject matter
        jurisdiction, with citations to applicable statutory provisions
        and stating relevant facts establishing jurisdiction;

    (B) the basis for the district court’s or BAP’s jurisdiction, with
        citations to applicable statutory provisions and stating
        relevant facts establishing jurisdiction;

    (C) the filing dates establishing the timeliness of the appeal; and

    (D) an assertion that the appeal is from a final judgment, order, or
        decree, or information establishing the district court’s or
        BAP’s jurisdiction on another basis;

(5) a statement of the issues presented and, for each one, a concise
    statement of the applicable standard of review;

(6) a concise statement of the case setting out the facts relevant to the
    issues submitted for review, describing the relevant procedural
    history, and identifying the rulings presented for review, with
    appropriate references to the record;

(7) a summary of the argument, which must contain a succinct, clear,
    and accurate statement of the arguments made in the body of the
    brief, and which must not merely repeat the argument headings;

(8) the argument, which must contain the appellant’s contentions
    and the reasons for them, with citations to the authorities and
    parts of the record on which the appellant relies;

(9) a short conclusion stating the precise relief sought; and

(10) the certificate of compliance, if required by Rule 8015(a)(7) or (b).


                           Page 3 of 4
FED. R. BANKR. P. 8014(a).

                                       DISCUSSION

       Again, Mr. Rimbey’s submissions fails to comply with Rule 8014(a). The brief and

response do not include a complete jurisdictional statement, table of authorities,

statement of the issues, summary of the argument, or argument. Although the Court

liberally construes pro se pleadings, unrepresented parties are not exempt from court

rules. Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). And in this case, the Court

cannot determine the basis for its jurisdiction or whether Mr. Rimbey’s claims hold up

under the scrutiny of 28 U.S.C. § 1915(e)(2)(B).

       Accordingly, the Court RESERVES RULING on the Motion for Leave to Proceed

in Forma Pauperis (Doc. 13) and DISMISSES Appellant’s Amended Brief without

prejudice.

       If Mr. Rimbey so wishes, he SHALL file a Second Amended Appellant’s Brief on

or before November 18, 2019. In order to be absolutely clear, a Second Amended

Appellant’s Brief must comply with ALL of the requirements listed under Rule 8014(a),

subheadings included. The Second Motion to Dismiss (Doc. 21) is DENIED as moot.

       IT IS SO ORDERED.

       DATED: October 28, 2019


                                                   s/ Nancy J. Rosenstengel
                                                   NANCY J. ROSENSTENGEL
                                                   Chief U.S. District Judge




                                        Page 4 of 4
